DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3, 4, and 6-9 (renumbered 1-7) are allowed.  The following is an examiner’s statement of reasons for allowance: the general manufacture of tire constructions comprising filling elements or foam inserts is well known.  More particularly, it is common for such foam inserts to include circumferentially spaced grooves or recesses, as shown for example by Stein (EP 134035- Figures 1 and 2), Case (US 783,720- Figure 2), and Campagna (US 4,371,023- Figure 8).  Lepper (DE 2648919) also teaches an insert formed with a spiral groove or recess (Figure 1).  However, the prior art references of record fail to suggest, disclose, or teach a filling element or insert and associated wheel assembly (tire, rim, and filling element) having the claimed combination of structural features, including circumferentially spaced grooves having a circular arrangement and formed with a depth between 5 and 20 mm and a width between 10 and 30 mm.            
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 17, 2021